EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of ITEX Corporation dated as of April 27, 2011, and any amendments thereto signed by each of the undersigned, shall be filed on behalf of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. By: /s/ David Polonitza Name: David Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Richard Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Greta Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Kirk Anderson By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Paul W. Kim By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Wayne P. Jones By: /s/ Rahul Pagidipati Name: Rahul Pagidipati PAGIDIPATI FAMILY, LP By: /s/ Rahul Pagidipati Name: Rahul Pagidipati, Partner By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Sidd Pagidipati By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Dr. Devaiah Pagidipati By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Dr. Rudrama Pagidipati MPIC FUND I, LP By: Corner Market Capital U.S., Inc General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL U.S., INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO MPIC CANADIAN LIMITED PARTNERSHIP By: Corner Market Management, Inc. General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET MANAGEMENT, INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL CORPORATION By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO /s/ Alnesh Mohan Alnesh Mohan /s/ Sanjeev Parsad Name: Sanjeev Parsad /s/ Alnesh Mohan Name: Alnesh Mohan as attorney-in-fact for G. Andrew Cooke
